Exhibit 99.3 EXECUTION COPY REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of December 10, 2009 between ALCON, INC., a company organized under the laws of Switzerland (the “Company”), and NOVARTIS AG, a company organized under the laws of Switzerland (the “Selling Shareholder”). WHEREAS Nestlé S.A. (“Nestlé”) and the Selling Shareholder have entered into a Purchase and Option Agreement dated as of 6April 2008 (the “Purchase and Option Agreement”) pursuant to which the Selling Shareholder has agreed to purchase from Nestlé and Nestlé has agreed to sell to the Selling Shareholder, certain Common Shares (as hereinafter defined), subject to the terms and conditions set forth therein; WHEREAS the execution and delivery of this Agreement by the parties hereto is contemplated by Section7.4(e) of the Purchase and Option Agreement; and WHEREAS the parties hereto desire to set forth the rights of the Selling Shareholder and the obligations of the Company with respect to the registration of the Registrable Securities (as hereafter defined) pursuant to the Securities Act (as hereafter defined). NOW, THEREFORE, in consideration of the covenants and agreements of the Company and the Selling Shareholder contained herein and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Definitions.As used in this Agreement, the following terms shall have the respective meanings ascribed to them below: “Affiliate” of any Person shall mean any Person that, directly or indirectly through one or more intermediaries, controls, is controlled by or is under common control with such Person. “Agreement” shall have the meaning specified in the preamble to this Agreement. “Business Day” shall mean any day other than a Saturday or Sunday on which banks are open to transact business in the City of New York. “Common Shares” shall mean Common Shares, par value CHF 0.20 per share, of the Company and any other capital stock or securities into which such Common 2 Shares or any such securities are reclassified or changed, including, without limitation, by reason of a merger, consolidation, reorganization or recapitalization, or otherwise are distributed with respect to Common Shares or any such securities. “Company” shall have the meaning specified in the preamble to this Agreement. “Demand Registration Statement” shall have the meaning set forth in Section 2(a). “Effective Date” shall mean the earlier of (x) the Second Stage Closing Date (as defined in the Purchase and Option Agreement, as in effect on the date of this Agreement) and (y) the date on which the Purchase and Option Agreement is terminated pursuant to Section 9.5 thereof. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and all rules and regulations promulgated thereunder. “FINRA” shall mean the Financial Industry Regulatory Authority, Inc. “Incidental Registration Statement” shall have the meaning set forth in Section 3(a). “Nestlé” shall have the meaning specified in the recitals to this Agreement. “NYSE” shall mean the New York Stock Exchange. “Person” shall mean any individual, corporation, partnership, company, limited liability company, trust, joint venture, unincorporated organization or government or political department or agency thereof or other entity of whatever nature. “Purchase and Option Agreement” shall have the meaning specified in the recitals to this Agreement. “Registrable Securities” shall mean the Common Shares of the Company.As to any particular Registrable Securities, once issued, such securities shall cease to be Registrable Securities if (i) such securities have been registered under the Securities Act, the registration statement with respect to the sale of such securities has become effective under the Securities Act and such securities have been disposed of pursuant to such effective registration statement, (ii) such securities have been distributed pursuant to Rule 144 or Rule 144A (or any similar provision then in force) under the Securities Act, (iii)such securities have been otherwise transferred, if new certificates or other evidences of ownership for them not bearing a legend restricting further transfer and not subject to any stop-transfer order or other restrictions on transfer have been delivered by the Company and the subsequent disposition of such securities does not require registration or qualification of such securities under the Securities Act or any state securities laws then applicable or (iv) such securities have ceased to be outstanding. 3 “Registration Expenses” shall mean all expenses incident to the Company’s performance of, or compliance with, this Agreement, including all registration and filing fees and expenses (including SEC and stock exchange and FINRA fees), fees and expenses of compliance with state securities or “blue sky” laws (including reasonable fees and disbursements of counsel for any underwriters in connection with “blue sky” qualifications of the Registrable Securities), printing expenses, messenger and delivery expenses, fees and expenses incurred in connection with the listing, if any, of the securities to be registered on each securities exchange or national market system on which the Common Shares are then listed, fees and disbursements of counsel for the Company and of the independent certified public accountants of the Company (including the expenses of any annual audit, special audit and “cold comfort” letters required by, or incident to, such performance and compliance), the fees and disbursements of underwriters customarily paid by issuers or sellers of securities (including any expenses of a “road show” in connection with an underwritten offering typically paid by issuers of securities and, if applicable, the fees and expenses of any “qualified independent underwriter” (and its counsel) that is required to be retained in accordance with the rules and regulations of the FINRA), the reasonable fees and expenses of any special experts retained by the Company in connection with such registration and the fees and expenses of other Persons retained by the Company (but not including any underwriting discounts or commissions or transfer taxes, if any, attributable to the sale of Registrable Securities by holders of such Registrable Securities). “Registration Statement” shall mean any Demand Registration Statement, Incidental Registration Statement or Shelf Registration Statement, as applicable. “Required Registration Statement” shall mean any Demand Registration Statement or Shelf Registration Statement, as applicable. “Securities Act” shall mean the Securities Act of 1933, as amended, and all rules and regulations promulgated thereunder. “SEC” shall mean the
